Citation Nr: 0506886	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic residuals 
of tuberculosis.

2.  Entitlement to service connection for a chronic skin 
disability.

3.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had approximately 21 years of active service from 
August 1968 through December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The veteran indicated on his July 2003 VA Form 9 that he 
wished to testify at a Board hearing.  A travel Board hearing 
was scheduled for January 2005 and the veteran was provided 
notice of this hearing in November 2004 and December 2004.  
However, the veteran failed to report to the scheduled 
hearing and failed to explain his absence.  Therefore, the 
Board hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004).

The issues of service connection for chronic residuals of 
tuberculosis and skin disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.
 
2.  The veteran does not currently have gout that is related 
to his active duty.


CONCLUSION OF LAW

Service connection for gout is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in October 2002, the RO advised the appellant 
of the enactment of the VCAA.  The appellant was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The June 2003 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection.  The SOC specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  It also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains a VA joint examination, VA medical 
records, service medical records, and private medical 
records.  The veteran has not identified any outstanding 
evidence to be obtained.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran contends that service connection for gout is 
warranted.  He claims that he was diagnosed with gout during 
active service in the late 1970's and suffers from gout 
flare-ups that last a couple of days approximately once every 
year.  Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

There is no evidence of a current diagnosis of gout.  The 
January 2003 VA examination revealed no clinical evidence of 
gout.  Laboratory tests show uric acid levels to be within 
normal limits.  On physical examination, the examiner found 
that no joints were inflamed.  Based on the veteran's 
reported history, the examiner opined that the veteran never 
actually had gout in service.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Service medical records show elevated uric acid levels in 
April 1985 and May 1986.  A July 1985 examination report 
references a questionable gout diagnosis.  During a July 1989 
separation examination the veteran complained of "occasional 
flare-ups of gout."  Also, post service treatment records 
reference a history of gout.  However, there is no clinical 
confirmation of gout shown in any of the records.  
Additionally, there is no evidence that a definitive 
diagnosis of gout was made during service or that the veteran 
was treated for problems related to gout while in service.  

Thus, the Board finds that service connection for gout is not 
warranted.  The veteran's claim for service connection 
implicitly includes the assertion that he currently suffers 
from gout, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a diagnosis of gout or its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The evidence does not show a definitive diagnosis of gout 
during service and does not show that he currently suffers 
from gout.  Therefore, the preponderance of evidence is 
against service connection for gout.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for gout is denied.


REMAND

The service medical records show that the veteran had 
positive tuberculosis (TB) tine tests in July 1978 and 
December 1986, but there is no definitive diagnosis of TB in 
the service medical records.  The positive tine test, by 
itself, is not a disability.  A March 1998 X ray examination 
of the chest revealed hypoinflation with no focal infiltrate 
or frank congestive failure.  The examiner recommended 
further evaluation with good quality PA and lateral chest 
radiograph when stable.  

A March 1999 post service treatment reports show complaints 
of an "itching" back.  Service medical records include an 
August 1982 examination reflecting a diagnosis of tinea 
versicolor of the trunk and herpes simplex.  Also, an August 
1975 service medical record shows complaints of and treatment 
for a rash on the veteran's abdomen.  The veteran has not 
been afforded a VA examination with regard to his claims of 
service connection for residuals of TB and a skin disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded an 
examination to determine the etiology of 
his current chest disorder.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
identify all relevant pathology that is 
present and describe the nature and 
progress of any pathology that has been 
identified.  After reviewing the records 
and examining the appellant, the examiner 
should indicate whether or not the 
veteran has TB or its residuals, and if 
so, is there a 50% probability or greater 
that it had its onset in service.  

The opinion should adequately summarize 
the relevant history and clinical 
findings, and provide explanations as to 
all medical conclusions rendered.  The 
examiner's attention is specifically 
directed to the veteran's service medical 
records (white tab).

2.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an examination to determine 
the etiology of his current skin 
condition.  The claims folder must be 
made available to the examiner for 
review.  The examiner should identify 
all relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner should indicate whether 
or not the veteran has a chronic skin 
disability, and if so, is there a 50% 
probability or greater that it had its 
onset in service.  

The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to 
the veteran's service medical records 
(white tab).

3.  The RO should then review the 
record and ensure that all the above 
actions are completed.  When the RO is 
satisfied that the record is complete 
the claims should be readjudicated.  
If the claims are still denied the RO 
must furnish the claimant and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


